Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No.: US 11304086 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the application serial number 17695199
Claim 1 of the Patent No.: US 11304086
A method of wireless communication performed by a user equipment (UE), comprising:
A method of wireless communication comprising: 
receiving a plurality of data packets via a common data radio bearer (DRB), the common DRB comprising a plurality of mapped quality of service flows (QoS flows);
receiving, by a first wireless communications device from a second wireless communications device, a plurality of data packets comprising a corresponding plurality of quality of service flows (QoS flows), each the plurality of QoS flows being mapped to a common data radio bearer (DRB);
implementing a channel access priority class (CAPC) for the common DRB for transmitting a response data packet based on a rule applied to the plurality of mapped QoS flows;
implementing, by the first wireless communications device, a channel access priority class (CAPC) for the common DRB for transmitting a response data packet based on a rule from the second wireless communications device applied to the plurality of QoS flows mapped to the common DRB;
transmitting the response data packet with the implemented CAPC.
transmitting, by the first wireless communications device to the second wireless communications device, the response data packet with the implemented CAPC.



Claim 3  of the application serial number 17695199
Claim 3 of the Patent No.: US 11304086
wherein the plurality of mapped QoS flows are mapped to the common DRB based on a corresponding plurality of CAPCs being the same among the plurality of mapped QoS flows, the rule comprising implementing the CAPC for the common DRB based on the same CAPC.
wherein the plurality of QoS flows are mapped to the common DRB based on the corresponding plurality of CAPCs being the same among the plurality of QoS flows, the rule comprising implementing the CAPC for the common DRB based on the same CAPC.



Claim 4  of the application serial number 17695199
Claim 4 of the Patent No.: US 11304086
wherein a first CAPC from among a plurality of CAPCs corresponding to the plurality of mapped QoS flows comprises a lower access priority than a second CAPC from among the plurality of CAPCs, the rule comprising implementing the first CAPC based on the first CAPC comprising the lower access priority.
wherein a first CAPC from among the plurality of CAPCs comprises a lower access priority than a second CAPC from among the plurality of CAPCs, the rule comprising implementing the first CAPC based on the first CAPC comprising the lower access priority.



Claim 5  of the application serial number 17695199
Claim 5  of the Patent No.: US 11304086
wherein a first CAPC from among a plurality of CAPCs corresponding to the plurality of mapped QoS flows comprises a higher access priority than a second CAPC from among the plurality of CAPCs, the rule comprising implementing the first CAPC based on the first CAPC comprising the higher access priority.
wherein a first CAPC from among the plurality of CAPCs comprises a higher access priority than a second CAPC from among the plurality of CAPCs, the rule comprising implementing the first CAPC based on the first CAPC comprising the higher access priority.








Claim 6  of the application serial number 17695199
Claim 6  of the Patent No.: US 11304086
wherein the rule comprises implementing the CAPC based on a QoS flow from a subset of QoS flows, the subset of QoS flows being from among the plurality of mapped QoS flows.
wherein the rule comprises implementing the CAPC based on a QoS flow from a subset of QoS flows, the subset of QoS flows being from among the plurality of QoS flows



Claim 7  of the application serial number 17695199
Claim 7  of the Patent No.: US 11304086
wherein the rule comprises implementing the CAPC based on a first common CAPC identified from a first subset of QoS flows from among the plurality of mapped QoS flows, the first subset of QoS flows being greater than a second subset of QoS flows having a second common CAPC different from the first common CAPC.
wherein the rule comprises implementing the CAPC based on a first common CAPC identified from a first subset of QoS flows from among the plurality of QoS flows, the first subset of QoS flows being greater than a second subset of QoS flows having a second common CAPC different from the first common CAPC.



Claim 8  of the application serial number 17695199
Claim 8  of the Patent No.: US 11304086
receiving an update to the CAPC in response to a new QoS flow being added to the plurality of QoS flows.
receiving, by the first wireless communications device from the second wireless communications device, an update to the CAPC in response to a new QoS flow being added to the plurality of QoS flows.














Claim 9  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No.: US 11304086 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 9  of the application serial number 17695199
Claim 9  of the Patent No.: US 11304086
A method of wireless communication performed by a network node, comprising:
A method of wireless communication comprising:
selecting, based on a rule applied to a plurality of quality of service (QoS) flows mapped to a common data radio bearer (DRB), a channel access priority class (CAPC) for a user equipment (UE) to implement for a response data packet;
selecting, by a first wireless communications device based on a rule applied to a plurality of quality of service (QoS) flows mapped to a common data radio bearer (DRB), a channel access priority class (CAPC) for a second wireless communications device to implement for a response data packet;
transmitting the selected CAPC; transmitting a plurality of data packets via the common DRB, the common DRB comprising the plurality of QoS flows;
transmitting, by the first wireless communications device to the second wireless communications device, the selected CAPC; transmitting, by the first wireless communications device to the second wireless communications device, a plurality of data packets corresponding to the plurality of QoS flows on the common DRB;
receiving the response data packet on the common DRB having the selected CAPC.
receiving, by the first wireless communications device from the second wireless communications device, the response data packet on the common DRB having the selected CAPC.




 
Claim 11  of the application serial number 17695199
Claim 11  of the Patent No.: US 11304086
wherein: the plurality of QoS flows are mapped to the common DRB based on a plurality of CAPCs corresponding to the plurality of QoS flows being the same among the plurality of QoS flows, and the selecting the CAPC for the common DRB is based on the same CAPC.
wherein: the plurality of QoS flows are mapped to the common DRB based on the corresponding plurality of CAPCs being the same among the plurality of QoS flows, and the selecting the CAPC for the common DRB is based on the same CAPC.




Claim 12  of the application serial number 17695199
Claim 12  of the Patent No.: US 11304086
wherein: a first CAPC from among a plurality of CAPCs corresponding to the plurality of QoS flows comprises a lower access priority than a second CAPC from among the plurality of CAPCs, and the selecting the CAPC comprises selecting the first CAPC based on the first CAPC comprising the lower access priority.
wherein: a first CAPC from among the plurality of CAPCs comprises a lower access priority than a second CAPC from among the plurality of CAPCs, and the selecting the CAPC comprises selecting the first CAPC based on the first CAPC comprising the lower access priority.



Claim 13  of the application serial number 17695199
Claim 13  of the Patent No.: US 11304086
wherein: a first CAPC from among a plurality of CAPCs corresponding to the plurality of QoS flows comprises a higher access priority than a second CAPC from among the plurality of CAPCs, and the selecting the CAPC comprises selecting the first CAPC based on the first CAPC comprising the higher access priority.
wherein: a first CAPC from among the plurality of CAPCs comprises a higher access priority than a second CAPC from among the plurality of CAPCs, and the selecting the CAPC comprises selecting the first CAPC based on the first CAPC comprising the higher access priority.









Claim 14  of the application serial number 17695199
Claim 14  of the Patent No.: US 11304086
wherein the selecting further comprises: selecting the selected CAPC based on a QoS flow from a subset of QoS flows, the subset of QoS flows being from among the plurality of QoS flows.
wherein the selecting further comprises: selecting, by the first wireless communications device, the selected CAPC based on a QoS flow from a subset of QoS flows, the subset of QoS flows being from among the plurality of QoS flows.




Claim 15  of the application serial number 17695199
Claim 15  of the Patent No.: US 11304086
wherein the selected CAPC is based on a first subset of QoS flows from among the plurality of QoS flows being greater than a second subset of QoS flows from among the plurality of QoS flows, wherein the first subset of QoS flows has a first common CAPC and the second subset of QoS flows has a second common CAPC different from the first common CAPC.
the selected CAPC being based on a first subset of QoS flows from among the plurality of QoS flows being greater than a second subset of QoS flows from among the plurality of QoS flows, wherein the first subset of QoS flows has a first common CAPC and the second subset of QoS flows has a second common CAPC different from the first common CAPC.



Claim 16   is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16   of U.S. Patent No.: US 11304086 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 16 of the application serial number 17/695,199
Claim 16   of U.S. Patent No.: US 11304086 B2
a transceiver configured to receive a plurality of data packets via a common data radio bearer (DRB), the common DRB comprising a plurality of mapped quality of service flows (QoS flows);
a transceiver configured to receive, from a second wireless communications device, a plurality of data packets comprising a corresponding plurality of quality of service flows (QoS flows), each the plurality of QoS flows being mapped to a common data radio bearer (DRB);
a processor configured to implement a channel access priority class (CAPC) for the common DRB to transmit a response data packet based on a rule applied to the plurality of mapped QoS,
a processor configured to implement a channel access priority class (CAPC) for the common DRB for transmitting a response data packet based on a rule from the second wireless communications device applied to the plurality of QoS flows mapped to the common DRB,
wherein the transceiver is further configured to transmit the response data packet with the implemented CAPC.
wherein the transceiver is further configured to transmit, to the second wireless communications device, the response data packet with the implemented CAPC.





Claim 18 of the application serial number 17/695,199
Claim 18 of the Patent No. : US 11304086 B2
wherein the plurality of mapped QoS flows are mapped to the common DRB based on a corresponding plurality of CAPCs being the same among the plurality of mapped QoS flows, the rule comprising implementing the CAPC for the common DRB based on the same CAPC.
wherein the plurality of QoS flows are mapped to the common DRB based on the corresponding plurality of CAPCs being the same among the plurality of QoS flows, the rule comprising implementing the CAPC for the common DRB based on the same CAPC.




Claim 19 of the application serial number 17/695,199
Claim 19 of the Patent No. : US 11304086 B2
wherein a first CAPC from among a plurality of CAPCs corresponding to the plurality of mapped QoS flows comprises a lower access priority than a second CAPC from among the plurality of CAPCs, the rule comprising implementing the first CAPC based on the first CAPC comprising the lower access priority.
wherein a first CAPC from among the plurality of CAPCs comprises a lower access priority than a second CAPC from among the plurality of CAPCs, the rule comprising implementing the first CAPC based on the first CAPC comprising the lower access priority.



Claim 20  of the application serial number 17/695,199
Claim 20 of the Patent No. : US 11304086 B2
wherein a first CAPC from among a plurality of CAPCs corresponding to the plurality of mapped QoS flows comprises a higher access priority than a second CAPC from among the plurality of CAPCs, the rule comprising implementing the first CAPC based on the first CAPC comprising the higher access priority.
wherein a first CAPC from among the plurality of CAPCs comprises a higher access priority than a second CAPC from among the plurality of CAPCs, the rule comprising implementing the first CAPC based on the first CAPC comprising the higher access priority.



Claim 21  of the application serial number 17/695,199
Claim 21 of the Patent No. : US 11304086 B2
wherein the rule comprises implementing the CAPC based on a QoS flow from a subset of QoS flows, the subset of QoS flows being from among the plurality of mapped QoS flows.
wherein the rule comprises implementing the CAPC based on a QoS flow from a subset of QoS flows, the subset of QoS flows being from among the plurality of QoS flows.






Claim 22  of the application serial number 17/695,199
Claim 22 of the Patent No. : US 11304086 B2
wherein the rule comprises implementing the CAPC based on a first common CAPC identified from a first subset of QoS flows from among the plurality of mapped QoS flows, the first subset of QoS flows being greater than a second subset of QoS flows having a second common CAPC different from the first common CAPC.
wherein the rule comprises implementing the CAPC based on a first common CAPC identified from a first subset of QoS flows from among the plurality of QoS flows, the first subset of QoS flows being greater than a second subset of QoS flows having a second common CAPC different from the first common CAPC.





Claim 23   of the application serial number 17/695,199
Claim 23 of the Patent No. : US 11304086 B2
wherein the transceiver is further configured to: receive an updated to the implemented CAPC in response to a new QoS flow being added to the plurality of QoS flows.
wherein the transceiver is further configured to: receive, from the second wireless communications device, an updated to the implemented CAPC in response to a new QoS flow being added to the plurality of QoS flows.











Claim 24   is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24   of U.S. Patent No.: US 11304086 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 24   of the application serial number 17/695,199
Claim 24 of the Patent No. : US 11304086 B2
a processor configured to select, based on a rule applied to a plurality of quality of service (QoS) flows mapped to a common data radio bearer (DRB), a channel access priority class (CAPC) for a user equipment (UE) to implement for a response data packet;
a processor configured to select, based on a rule applied to a plurality of quality of service (QoS) flows mapped to a common data radio bearer (DRB), a channel access priority class (CAPC) for a second wireless communications device to implement for a response data packet;
a transceiver configured to: transmit the selected CAPC; transmit a plurality of data packets via the common DRB, the common DRB comprising the plurality of QoS flows; and receive the response data packet on the common DRB having the selected CAPC.
a transceiver configured to: transmit, to a second wireless communications device, the selected CAPC; transmit, to the second wireless communications device, a plurality of data packets corresponding to the plurality of QoS flows on the common DRB; and receive, from the second wireless communications device, the response data packet on the common DRB having the selected CAPC.




Claim 26   of the application serial number 17/695,199
Claim 26 of the Patent No. : US 11304086 B2
wherein: the plurality of QoS flows are mapped to the common DRB based on a corresponding plurality of CAPCs corresponding to the plurality of QoS flows being the same among the plurality of QoS flows, and the processor is configured to select the CAPC for the common DRB based on the same CAPC.
wherein: the plurality of QoS flows are mapped to the common DRB based on the corresponding plurality of CAPCs being the same among the plurality of QoS flows, and the processor is configured to select the CAPC for the common DRB based on the same CAPC.




Claim 27   of the application serial number 17/695,199
Claim 27 of the Patent No. : US 11304086 B2
wherein: a first CAPC from among a plurality of CAPCs corresponding to the plurality of QoS flows comprises a lower access priority than a second CAPC from among the plurality of CAPCs, and the processor is configured to select the first CAPC based on the first CAPC comprising the lower access priority.
wherein: a first CAPC from among the plurality of CAPCs comprises a lower access priority than a second CAPC from among the plurality of CAPCs, and the processor is configured to select the first CAPC based on the first CAPC comprising the lower access priority.




Claim 28   of the application serial number 17/695,199
Claim 28 of the Patent No. : US 11304086 B2
wherein: a first CAPC from among a plurality of CAPCs corresponding to the plurality of QoS flows comprises a higher access priority than a second CAPC from among the plurality of CAPCs, and the transceiver is further configured to select the first CAPC based on the first CAPC comprising the higher access priority.
wherein: a first CAPC from among the plurality of CAPCs comprises a higher access priority than a second CAPC from among the plurality of CAPCs, and the transceiver is further configured to select the first CAPC based on the first CAPC comprising the higher access priority.




Claim 29   of the application serial number 17/695,199
Claim 29 of the Patent No. : US 11304086 B2
wherein the processor is further configured to: select the CAPC based on a QoS flow from a subset of QoS flows, the subset of QoS flows being from among the plurality of QoS flows.
wherein the processor is further configured to: select the CAPC based on a QoS flow from a subset of QoS flows, the subset of QoS flows being from among the plurality of QoS flows.





Claim 30   of the application serial number 17/695,199
Claim 30 of the Patent No. : US 11304086 B2
where the selected CAPC is based on a first subset of QoS flows from among the plurality of QoS flows being greater than a second subset of QoS flows from among the plurality of QoS flows, wherein the first subset of QoS flows has a first common CAPC and the second subset of QoS flows has a second common CAPC different from the first common CAPC.

the selected CAPC being based on a first subset of QoS flows from among the plurality of QoS flows being greater than a second subset of QoS flows from among the plurality of QoS flows, wherein the first subset of QoS flows has a first common CAPC and the second subset of QoS flows has a second common CAPC different from the first common CAPC.




Allowable Subject Matter
Claims 2, 10, 17, 25 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412